3Q 2010 Earnings Conference Call November 4, 2010 Exhibit 99.1 2 Safe Harbor Statement This presentation includes “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended, regarding, among other things, our business strategy, our prospects and our financial position.These statements can be identified by the use of forward-looking terminology such as “believes,” “estimates,” “expects,” “intends,” “may,” “will,” “should,” “could,” or “anticipates” or the negative or other variation of these similar words, or by discussions of strategy or risks and uncertainties.These statements are based on current expectations of future events. If underlying assumptions prove inaccurate or unknown risks or uncertainties materialize, actual results could vary materially from the Company’s expectations and projections.Important factors that could cause actual results to differ materially from such forward-looking statements include, without limitation, risks related to the following: qIncreasing competition in the communications industry; and qA complex and uncertain regulatory environment. A further list and description of these risks, uncertainties and other factors can be found in the Company’s SEC filings which are available online at www.sec.gov, www.shentel.com or on request from the Company.The Company does not undertake to update any forward-looking statements as a result of new information or future events or developments. 3 Use of Non-GAAP Financial Measures Included in this presentation are certain non-GAAP financial measures that are not determined in accordance with US generally accepted accounting principles.These financial performance measures are not indicative of cash provided or used by operating activities and exclude the effects of certain operating, capital and financing costs and may differ from comparable information provided by other companies, and they should not be considered in isolation, as an alternative to, or more meaningful than measures of financial performance determined in accordance with US generally accepted accounting principles.These financial performance measures are commonly used in the industry and are presented because Shentel believes they provide relevant and useful information to investors.Shentel utilizes these financial performance measures to assess its ability to meet future capital expenditure and working capital requirements, to incur indebtedness if necessary, return investment to shareholders and to fund continued growth.Shentel also uses these financial performance measures to evaluate the performance of its businesses and for budget planning purposes. 4 Chris French CEO and President 5 3Q ‘10 Highlights qStrategic Growth Initiatives uCable Acquisitions •Acquisition of Jet Broadband closed on July 30th •Planned purchase of Suddenlink properties in Salem, WV and Oakland, MD uWireless Prepaid •Purchased approximately 50,000 current Virgin Mobile customers •Began offering Boost and Virgin Mobile service in July 6 3Q ’10 Cable Highlights qSynergies - Newly acquired JetBroadBand cable subs now on our billing platform qSales Momentum - 3Q 2010 net RGU additions of 4,112 - includes 8% growth in existing markets qTriple Play - High Speed data available to 88% and voice to 76% of acquired video homes passed 7 3Q ’10 Wireless Highlights q3G/4G - now selling 3G/4G data cards and 4G handsets PCSPostpaid Customers (000s) qPrepaid - 6,296 net additions and 56,203 prepaid subs at 9/30 qSteady Wireless growth - Postpaid customers up 5% in the last year qQuarterly churn improves - Q3 ‘10 churn of 1.9% compared to 2.2% for Q3 ’09 8 3Q ‘10 Financial Highlights qJetBroadBand acquisition- related transaction costs - $3.0 million before tax and $1.8 million after tax qPrepaid - Net loss $1.5 million pre-tax, $0.9 million after-tax qDirectory sale - sold publishing rights for $4 million gain pre-tax, $2.6 million after tax qNet Income - Net income of $4.0 million qOperating results - Net income from continuing operations of $4.2 million Net Income (in millions) Net Income from Continuing Operations (in millions) 9 Adele Skolits CFO and VP of Finance 10 Profitability Adjusted OIBDA for the Quarter ($ millions) 11 Adjusted OIBDA by Segment 12 Wireless Segment - Change in Adjusted OIBDA 13 Cable Segment - Change in Adjusted OIBDA 14 Earle MacKenzie EVP and COO 15 Key Operational Results - Wireless PCS Postpaid Customers (000s) 16 Key Operational Results - Wireless Gross Additions- Postpaid Net Additions - Postpaid nDecrease in churn from 2.2% in Q3 ’09 to 1.9% in Q3 ’10 nContinued postpaid net growth 17 Key Operational Results - PCS Gross Billed Revenue perPostpaid User - Data & Voice 1 1 - Before Service credits, bad debt, Sprint Nextel fees.See reconciliation of Non-GAAP financial measures on slide 25 18 PCS Revenues Gross Billed Revenues- Postpaid ($ millions) *-The Net Service Fee percentage increased from 8.8% to 12% effective 6/1/10, an increase of $1.0 million for Q3 2010. 19 PCS Prepaid Statistics ØAcquired 50K prepaid subscribers effective 7/1/10 §Paid $138 per sub ØGross adds of 14,147 ØNet adds of 6,296 ØEnding subscribers of 56,203 ØChurn rate of 5.02% 20 PCS Customers Top Picks Q3 2010 nTop Service Plans - 63% of Gross Adds uEverything Data Family 1500 - 43% uEverything Messaging Family 1500 - 11% uEverything 450 - 9% nTop Devices - New Activations - All Channels uSamsung Seek - 18% uLG Rumor Touch - 11% uBlackberry 8530 - 10% uHTC EVO 4G - 10% uSanyo 3810 - 7% uMobile Data Cards - 7% 21 Key Operational Results - Wireline nModest access line loss nImproved broadband penetration to 49% n11% growth in DSL customers since 9/30/09 Access lines (000s) Internet Customers (000s) 22 RGU Growth by Quarter - Cable Net RGU growth excludes 1,754 RGU’s sold Q4’09 and 65,338 acquired Q3’10 Total RGU's 23 Key Operational Results - Cable 12/31/08 9/30/09 12/31/09 9/30/10 Video Homes Passed Penetration 38.9% 37.5% 40.5% 37.6% High-speed Internet Available Homes Penetration 5.8% 7.1% 8.1% 20.2% Voice Available Homes 0 0 0 Penetration n/a n/a n/a 4.4% Note:Video homes passed includes 16K homes located in Shenandoah County, VA, where internet and voice services are not available from the cable company. 24 Q&A 25 Appendix 26 Non-GAAP Financial Measure - Billed Revenue per Postpaid Subscriber Dollars in thousands (except subscribers and revenue per subscriber) 3Q '09 3Q '10 Gross billed revenue Wireless segment total operating revenues Equipment revenue Other revenue Wireless service revenue - postpaid Service credits Write-offs Management fee Service fee Gross billed revenue - postpaid Average postpaid subscribers Billed revenue per postpaid subscriber
